DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered and are persuasive. Examiner directs Applicant to the new grounds of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10 and 12, 14 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hack (US Pub. No. 2018/0040676 A1) in view of Pugh et al. (US Pub. No. 2009/0295683 A1).
		As to claim 1, Hack shows a display system 300 (Fig. 3 and para. 47) comprising: a rendering engine (chip/driver) to receive a non-uniform resolution distribution pattern and to generate one or more rendered pixels (Fig. 3 and para. 47);  a display driver (chip/driver) to receive the one or more rendered pixels and to generate one or more display driver pixels (Fig. 3 and para. 47);  an image source device (display 300)  to receive the one or more display driver pixels and to generate an image (Fig. 3 
		Hack does not mention that the system includes a lens.
		Pugh shows a variable resolution display system that includes a lens (208A-B, Fig. 2 and para. 24).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Pugh because designing the system in this way allows the device to provide a more immersive experience (para. 59).
		As to claim 3, Hack shows that the image source device includes an array of non-uniformly distributed pixels having a resolution substantially consistent with the non-uniform resolution distribution pattern such that the display driver drives each pixel with a single pixel's data from the display driver pixels (Fig. 3 and para. 47). 
		As to claim 4, Hack shows that the display optics includes intentional distortion to provide the display optics image with a space-variant resolution that follows the non-uniform resolution distribution pattern (Fig. 3 and para. 47). 
		As to claim 6, Hack shows that the non-uniform resolution distribution pattern includes a high resolution area of a size sufficient enough to accommodate movement of a user's eye such that a non-uniform resolution mapping is fixed and unchanging relative to a field of view (para. 52). 
		As to claim 7, Hack shows an eye-tracking system, wherein the display optics includes a field of view and the non-uniform-resolution distribution pattern includes a center that moves dynamically within the field of view in response to a user's eye motion 
 		As to claim 9, Hack shows that the non-uniform resolution distribution pattern includes an area of lower resolution and the display driver actively drives a plurality of pixels with the same information in the area of lower resolution to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view (Fig. 3 and paras. 47 and 52).
		As to claim 10, Hack shows an opto-electronic beamsteering system (chip/driver) to laterally shift the display output to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55). 
		As to claim 12, Hack shows that a peripheral illumination system to provide peripheral illumination, wherein the distribution pattern and the display optics include a central primary display region 304 and a peripheral region surrounding the central region, the peripheral region illuminated by the peripheral illumination system (Figs. 3 and 4A – 4F and paras. 47, 51 and 55) and wherein the distribution pattern and the display optics include a central primary display region and a surrounding region including peripheral illumination (Figs. 4A – 4F and para. 51).  
		As to claim 14, Hack shows that the primary display region includes substantially uniform resolution (Fig. 3 and para. 47). 
		As to claim 15, Hack shows that the primary display region includes substantially non-uniform resolution (Figs. 3 and 4A – 4F and paras. 47, 51 and 55). 

		As to claim 17, Hack shows that the peripheral illumination system includes one or more light emitters (i.e. pixels) arranged around the image source device (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55). 
		As to claim 18, Hack shows that the primary display includes a field of view area and the peripheral illumination system includes one or more light emitters arranged around the field of view area (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55).  
		As to claim 20, Hack shows an interface to provide control to the peripheral illumination (paras. 51 and 52). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hack and Pugh as modified above in view of Kennett et al. (US Pub. No. 2014/0267611 A1).
		As to claim 2, Hack shows that the image source device includes an array of substantially uniformly sized pixels (para. 55). 
		Hack does not show that the display driver drives a plurality of the array of substantially uniformly sized pixels to create one or more effectively larger pixels according to the non-uniform resolution distribution pattern. 
		Kennett shows that a device drives a plurality of the array of substantially uniformly sized pixels to create one or more effectively larger pixels according to the non-uniform resolution distribution pattern (Fig. 32 and para. 398).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Kennett because designing the system in .
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Bradski et al. (US Pub. No. 2015/0178939 A1).
		As to claim 5, Hack shows an illumination device to provide an illumination beam including a center and an edge, and the image source device receives the illumination beam (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55).
		Hack does not show that the illumination beam has a greater brightness near the edge than at the center.
		Bradski shows that an illumination beam has a greater brightness near the edge than at the center (para. 96).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Bradski because designing the system in this way allows the device to exhibit enhanced efficiency (para. 96).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Chebab et al. (US Pub. No. 2011/0025979 A1).
As to claim 8, Hack does not show that the eye tracking system includes a transceiver system and a contact lens including a fiducial having an instantaneous position, the transceiver system to detect light from the fiducial and to provide a signal including the instantaneous position. 
Chebab shows that an eye tracking system includes a transceiver system and a contact lens including a fiducial having an instantaneous position, the transceiver 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Chebab because designing the system in this way allows the device to ensure proper fit (para. 16).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Wolfe et al. (US Pub. No. 2002/0135731 A1).
		As to claim 11, Hack shows that the system provides lateral translation of the fixed non-uniform resolution image source device to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55).
		Hack does not specifically mention an electro-mechanical lateral translation system.
		Wolfe shows an electro-mechanical lateral translation system (Fig. 5 and para. 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Wolfe because designing the system in this way allows the device to mask defective display elements (para. 31).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Wolfe et al. (US Pub. No. 2002/0135731 A1).
As to claim 21, Hack shows a method comprising: providing one or more central pixels in a central region of a display 300 (Fig. 3 and para. 47); and providing one or more non-central pixels that are not in the central region of the display (Fig. 3 and para. 
Hack does not show that each of the one or more central pixels having a pixel size of about one arcminute or that each of the one or more non-central pixels having a pixel size of between about one arcminute and about two arcminutes.
Harrison shows the method of providing a pixel size in accordance with this general range (Table I).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Harrison because designing the system in this way allows the device to ensure that a cogent image is established in the visual plane of the user (para. 156).
Allowable Subject Matter
Claim 22 is allowed.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627